Citation Nr: 0311577	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  01-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a right inguinal 
hernia.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran was a seaman in the Merchant Marines from October 
1945 to December 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the RO in 
New York, New York, which denied service connection for a 
right inguinal hernia.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a right inguinal hernia and the VA has made reasonable 
efforts to develop such evidence.

2.  A right inguinal hernia is not a disorder of service 
origin or attributable to any incident therein.


CONCLUSION OF LAW

A right inguinal hernia was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has been notified of evidence required to 
substantiate the claim.  The Board concludes that discussions 
as contained in the December 1999 rating decision, the June 
2000 rating decision, the September 2000 rating decision, in 
the March 2001 statement of the case, and VA letters to the 
veteran dated in November 1999, February 2000 and June 2001 
have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran has 
submitted written arguments.  The rating decisions, statement 
of the case and VA letters to the veteran provided notice to 
him of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran had recognized active military service as an 
oceangoing seaman in the Merchant Marines from December 1941 
to August 1945.  He also served in the Merchant Marines from 
October 1945 to December 1946.

Post-service medical records from a U.S. Marine Hospital in 
Staten Island, New York, dated March 1947 indicate that the 
veteran complained of a right inguinal hernia.  The first 
time he knew he had a hernia was during a routine medical 
examination in France when the examiner informed him of it.  
He could not associate the hernia with any injury or trauma.  
There was no history of obstruction.  The diagnosis was right 
inguinal hernia, congenital type.  In April 1947, he 
underwent a hernioplasty to repair the hernia.    

A Certificate of Discharge dated April 1947 notes that the 
veteran was a patient at the U.S. Marine Hospital in Staten 
Island, New York.  The certificate further notes that upon 
discharge he was not fit for sea duty but would be fit for 
full duty about May 1947.  

In a statement submitted by the veteran dated April 2001, he 
explained that he was operated on while in service for an 
inguinal hernia.  He reported that he still suffered from the 
disability.  

Analysis

Service in the following groups has been certified as active 
military service.

		(14) United States Merchant Seamen Who Served on 
Blockships in 			Support of Operation Mulberry.   
(15) American Merchant Marine in Oceangoing Service 
during the Period of Armed Conflict, December 7, 
1941 to August 15, 1945.

The veteran contends that he incurred a right inguinal hernia 
in service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).

For purposes of entitlement to VA benefits, the veteran has 
recognized service from December 1941 to August 1945.  The 
first medical evidence of a hernia after service is dated in 
March 1947, about one year and 5 months after separation from 
recognized active military service.  Post-service medical 
records reflect surgery for a right inguinal hernia in April 
1947.   

Because the evidence clearly reflects that the veteran was 
not considered to be on active military duty at the time of 
his hernia repair, there is no legal basis upon which to 
award benefits.  The Board's dismissal in this case is based 
on the absence of legal merit and lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim for service connection for a right inguinal hernia 
is dismissed.



____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

